                                UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                    SAN FRANCISCO DIVISION

    BRIAN DOUGLAS LARSON, on behalf of
    himself and all others similarly situated,

                       Plaintiff,
                                                           Case No. 3:12-cv-05726-WHO
                           v.
                                                           Re: Dkt. No. 184
    TRANS UNION, LLC,

                       Defendant.



    RONALD J. MILLER, on behalf of himself and all
    others similarly situated,

                       Plaintiff,
                                                           Case No. 18-3280-WHO
                           v.

    TRANS UNION, LLC,

                       Defendant.


                                     FINAL APPROVAL ORDER


         This matter, having come before the Court on the Motion filed by Brian Douglas Larson

and Ronald J. Miller seeking final approval of the proposed class action Settlement1 with

Defendant Trans Union LLC; the Court having considered all papers filed and arguments made

with respect to the Settlement, and having entered a Preliminary Approval Order on July 10, 2018

(ECF 180); and the Court, being fully advised in the premises, finds that:




1
        Unless otherwise defined herein, all capitalized terms in this Order have the same meaning as
in the Settlement Agreement (ECF 173-1).
 1          A.      As set forth in the Court’s Preliminary Approval Order, this action satisfies the
 2 applicable prerequisites for class action treatment under Fed. R. Civ. P. 23(a) and (b)(3).

 3
            B.      Notice to the Class required by Rule 23(e) of the Federal Rules of Civil Procedure
 4
     has been provided in accordance with the Class Notice plan approved by the Preliminary Approval
 5
     Order. That Class Notice plan, which provided notice by mail and website in an adequate and
 6

 7 sufficient manner, constitutes the best notice practicable under the circumstances, and satisfies

 8 Rule 23(e) and the due process guarantees of the U.S. Constitution.

 9          C.      Notification of the Settlement to the appropriate federal and state officials pursuant
10 to the Class Action Fairness Act, 28 U.S.C. § 1715(b) (“CAFA”) was timely provided. The Court

11
     has reviewed such CAFA Notice and finds that the notice complies fully with the applicable
12
     requirements of CAFA.
13
            D.      The Settlement was arrived at as a result of arms-length negotiations conducted in
14

15 good faith by counsel for the Parties, including multiple private mediation sessions and mediation

16 with a federal Magistrate Judge, and is supported by the Class Representatives.

17          E.      The Settlement is fair, reasonable, and adequate to members of the Settlement Class
18
     in light of the complexity, expense, and duration of litigation and the risks involved in establishing
19
     liability and damages, and in maintaining the class action through trial and appeal.
20
            F.      The relief provided under the Settlement constitutes fair value given in exchange
21
     for the releases of claims against the Released Parties.
22

23          G.      The people listed on Exhibit C to the Declaration of RSM US LLP in Connection

24 with Notice Dissemination (ECF 183) have validly excluded themselves from the Settlement Class

25 and shall not be bound by the Settlement.

26
27

28
                                                         2
 1          H.      It is in the best interests of the Parties and the Settlement Class Members, and
 2 consistent with principles of judicial economy, that this Court shall retain jurisdiction over the

 3
     interpretation, implementation, and performance of the Settlement and this Final Approval Order.
 4
            IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:
 5
            1.      The Settlement submitted by the Parties is finally approved pursuant to Rule 23(e)
 6

 7 of the Federal Rules of Civil Procedure as fair, reasonable and adequate and in the best interests

 8 of the Settlement Class Members.

 9          2.      The Settlement Class is certified for settlement purposes only.
10          3.      Ronald J. Miller is appointed as an additional Class Representative in these Actions.
11
            4.      Class Representatives Larson and Miller fairly and adequately represent the
12
     interests of the Settlement Class.
13
            5.      Class Counsel adequately represent the Class Representatives and the Settlement
14

15 Class.

16          6.      Any objections have been considered and are hereby overruled.

17          7.      The Settlement is fair, reasonable and adequate to the Settlement Class. Each
18
     Settlement Class Member shall be bound by the Settlement, including the releases contained in the
19
     Settlement Agreement.
20
            8.      The Parties are directed to consummate the Agreement in accordance with its terms.
21
            9.      Upon consideration of Class Counsel’s request for an award of attorneys’ fees and
22

23 reimbursement of expenses, the Court has entered a separate Order awarding reasonable fees and

24 expenses in an amount as set forth in that Order.

25          10.     Upon consideration of the application for service awards, Class Representative
26
     Brian Douglas Larson and Ronald J. Miller are each awarded the sum of ten thousand dollars
27

28
                                                        3
 1 ($10,000.00) in consideration of the valuable service they have performed for and on behalf of the

 2 Settlement Class.

 3
            11.     All Class Members shall be bound by all of the terms, conditions, and obligations
 4
     of the Agreement, and all determinations and judgments in the Actions concerning the Settlement.
 5
            12.     Judgment is hereby entered in this action, consistent with the terms of the
 6

 7 Agreement.

 8          13.     Upon the Effective Date, the Settlement shall be the exclusive remedy for any and

 9 all Released Claims of the Class Representatives and the Settlement Class. The Court hereby

10 permanently bars and enjoins the Class Representatives, the Settlement Class and any person or

11
     entity allegedly acting on behalf of the Settlement Class, either directly, representatively, or in any
12
     other capacity, from commencing or prosecuting any action or proceeding in any court or tribunal
13
     (including, without limitation, in any individual, class or putative class, representative or other
14

15 action or proceeding) asserting any of the Released Claims against the Released Parties. This

16 permanent bar and injunction is necessary to protect and effectuate the Settlement Agreement, this

17 Judgment, and this Court’s authority to effectuate the Settlement Agreement, and is ordered in aid

18
     of this Court’s jurisdiction and to protect its Judgment.
19
            14.     Without affecting the finality of this Judgment, the Court hereby reserves and
20
     retains jurisdiction over of all matters relating to the modification, interpretation, administration,
21
     implementation, effectuation, and enforcement of the Settlement Agreement and the Settlement.
22

23          15.     The Actions are hereby dismissed on the merits with prejudice.

24
                                                             BY THE COURT:
25
      Dated: November 29, 2018                      ____________________________
26                                                        HON. WILLIAM H. ORRICK
                                                          UNITED STATES DISTRICT JUDGE
27

28
                                                         4
